Citation Nr: 0201546	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  98-10 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151, for a right facial disability, including 
temporomandibular joint (TMJ) syndrome, as a result of 
treatment by the Department of Veterans Affairs (VA) in May 
1994.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a cranial disability, with a bur hole 
defect of the left side of the skull, as a result of 
treatment by VA in July 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel

INTRODUCTION

The veteran had active military service from December 1943 to 
March 1944.  This matter comes to the Board of Veterans' 
Appeals (Board) from VA Lincoln Regional Office (RO) 
September 1997 rating decision, which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for right hip 
disability, right face disability with TMJ syndrome, and a 
cranial disability with a bur hole defect of the left side of 
the skull.  

The Board remanded this case in March 1999 and March 2000 for 
additional development of the evidence.

Subsequently, by rating decision in August 2000, the RO 
granted service connection for right hip disability, pursuant 
to the provisions of 38 U.S.C.A. § 1151, amounting to a full 
grant of the benefit sought in that matter.  See Grantham v. 
Brown, 114 F.3d 1156 (1997).


FINDINGS OF FACT

1.  Competent medical evidence shows that the veteran did not 
incur additional disability to the right side of face, 
including TMJ syndrome, as a result of trigeminal vascular 
decompression surgery at a VA facility in May 1994.  

2.  Competent medical evidence shows that the veteran did not 
incur additional disability as a result of subdural hematoma 
evacuation of the left side of the skull at a VA facility in 
July 1994.



CONCLUSIONS OF LAW

1.  The criteria of entitlement to compensation under 
38 U.S.C.A. § 1151 for a right facial disability, including 
TMJ syndrome, as a result of treatment by VA in May 1994, 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991).

2.  The criteria of entitlement to compensation under 
38 U.S.C.A. § 1151 for a cranial disability, with a bur hole 
defect of the left side of the skull, as a result of 
treatment by VA in July 1994, have not been met. 38 U.S.C.A. 
§§ 1151, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
veterans and their representatives and specified duties to 
assist in the development of a claim.  Consistent with such 
duty, the Board remanded this case in March 1999 and March 
2000 for additional development of the evidence, including 
obtaining a medical opinion on the question whether VA 
medical treatment in May and July 1994 resulted in additional 
disability to the veteran's right face (including TMJ 
syndrome), or bur hole defect of the left side of the skull 
(with cranial disability), respectively.  On review of the 
claims folder, the Board finds that all required notice and 
development action specified in VCAA, the implementing 
regulatory changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and the March 1999 and March 2000 remands have 
been complied with in this appeal.  The April 1998 statement 
of the case, August 2000 supplemental statement of the case, 
and June 2001 VCAA development letter provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103A as they clearly notified them of the 
evidence necessary to substantiate his claims.

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claims have been 
collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claims, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.  
The RO considered all of the relevant evidence and applicable 
law and regulations in adjudicating the veteran's claims on 
the merits.  No further assistance is necessary to comply 
with the requirements of this new law or any other applicable 
regulation pertaining to the veteran's claims of entitlement 
to benefits under 38 U.S.C.A. § 1151 for right face 
disability or bur hole defect of the left side of the skull.

38 U.S.C.A. § 1151 provides that where a veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."
Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However in an opinion from the 
VA General Counsel it was held that all claims for benefits 
under 38 U.S.C.A. § 1151 filed before October 1, 1997, such 
as the claims at issue here, must be adjudicated under the 
provisions of 38 U.S.C.A. § 1151 as they existed prior to 
October 1, 1997.  O.G.C. Prec. 40-97 (December 31, 1997).  
The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).

In August 1996, the veteran filed a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, 
contending that surgical treatment at a VA facility in May 
and July 1994 resulted in right facial pain and TMJ syndrome, 
and bur hole defect of the left side of the skull with 
cranial disability, respectively.

VA medical records from March 1991 to October 1996 document 
treatment for a multitude of symptoms and impairment, 
including frequent treatment for a long-standing history of 
right trigeminal neuralgia (manifested by difficulty chewing 
food, and severe and persistent pain, numbness, and impaired 
sensation of the right side of face, lip, and tongue).  The 
records indicate that trigeminal neuralgia was treated by 
nerve block surgery in October 1991, but the procedure 
reportedly did not alleviate the symptoms of pain, burning 
sensation, and numbness of the right side of face.  From May 
to June 1994, the veteran was hospitalized due to pain and 
impairment of the right side of face and, during the course 
of treatment, he indicated that he had such impairment for 
many years (reportedly, he underwent surgery in the past, but 
the surgery alleviated his symptoms only temporarily).  On 
May 9, 1994, he underwent trigeminal microvascular 
decompression and nerve section on the right; a surgical 
complication consisting of a tear in the right sigmoid sinus 
was noted, which was repaired.  On dental examination prior 
to the hospital discharge, it was indicated that there was 
strong evidence of TMJ disease, and he was issued a specially 
constructed splint to wear at night.  On medical examination 
in July 1994, the veteran indicated that the recent surgery 
for trigeminal neuralgia did not alleviate his symptoms, and 
he is shown to have received intermittent treatment for the 
impairment in and after July 1994.

The aforementioned VA medical records from March 1991 to 
October 1996 reveal that, on July 13, 1994, the veteran was 
hospitalized due to extreme right-sided weakness; 
computerized tomography (CT) study of the head showed 
bilateral subdural hematoma, greater on the left and, on July 
14, 1994, he underwent bur holes and evacuation of subdural 
hematoma on the left side; post-operatively, he started 
regaining use of the right upper and lower extremities, but 
he continued to experience right-sided face pain (on 
examinations, the pain was determined to have resulted from 
his trigeminal neuralgia); an August 3, 1994 repeat CT study 
of the head showed post-surgical craniotomy with evacuation 
of subdural hematoma, a small rim of extra-axial fluid on the 
left, and a decreased mass effect on the left side with 
return of the cerebral structures to the midline with a 
slight shift of the structures to the left (secondary to a 
persistent right subdural hematoma); he was discharged from 
the hospital on August 5, 1994 and, on examination prior to 
hospital discharge, it was indicated that he was in stable 
condition and that bur holes were well-healed.  On follow-up 
examinations following hospital discharge, status post 
subdural hematoma, with bur holes, was diagnosed.  
On VA aid and attendance and orthopedic examinations in 
October 1996, no pertinent report or clinical findings 
referable to the claimed disabilities were discussed.

On VA general medical examination in October 1996, the 
veteran reported history of surgical removal of subdural 
hematoma and trigeminal neuralgia treatment in 1994, noting 
that he had constant pain and numbness of the right side of 
face, and difficulty chewing food due to pain.  On 
examination, two indentations were noted on the left side of 
the head, consisting of 3/4 inch scars from prior clot 
evacuation; a 1 inch circular indentation, representing 
missing bone, was noted behind the right ear, stemming from 
treatment of trigeminal pain.  

On VA dental examination in October 1996, the veteran 
indicated that he had right TMJ impairment, manifested by 
constant pain, since his 1994 treatment for trigeminal 
neuralgia.  On examination, trigeminal neuralgia and TMJ 
syndrome were diagnosed.

VA medical records from October 1996 to September 1997 
document intermittent treatment for various symptoms and 
illnesses, including impairment associated with the veteran's 
trigeminal neuralgia (manifested by symptoms including right-
sided face pain, numbness, burning sensation, and difficulty 
chewing and swallowing food).  

On VA neurological examination in September 1997, reflecting 
a review of the claims file, a history of right trigeminal 
neuralgia surgeries, with subsequent residual right-sided 
facial pain, was identified; various measures to relieve the 
pain were noted to have failed.  The veteran indicated that 
he continued to have right-sided facial pain and difficulty 
chewing food.  On examination, a 7 centimeters scar was noted 
over the right temporal area, behind the ear; cranial nerves 
5 through 12 were essentially unremarkable, he was able to 
move his jaws laterally to the right and left, and was able 
to open and close his mouth; some tenderness in the right TMJ 
was noted.  Persistent right facial pain secondary to 
atypical neuralgia, and status post-rhizotomy and 
compression/sectioning of the right trigeminal nerve were 
diagnosed.  The examiner was unable to determine whether 
previous surgeries for trigeminal neuralgia contributed to 
any additional disability, but the veteran continued to 
complain of right-sided facial pain and difficulty chewing.  

On VA medical examination for injuries of the brain in 
September 1997, a history of evacuation of subdural hematoma 
in July 1994 was identified, but the veteran denied any 
recent problems or complaints associated therewith.  On 
examination, there was no evidence of a tumor, psychiatric 
impairment, or impairment of peripheral or autonomic system, 
but minimal right upper extremity weakness was noted.  Status 
post evacuation of left subdural hematoma was diagnosed, but 
the examiner was unable to ascertain whether there was any 
additional impairment as a result of subdural hematoma 
surgery.  

VA medical records from July to September 1998 document 
treatment for symptoms and impairment including the veteran's 
right facial and TMJ pain on the right side.  

Pursuant to the March 1999 and March 2000 remands, the 
veteran was afforded a VA fee-basis neurological examination 
in June 2000, reflecting a review of the pertinent evidence 
of record, to determine whether treatment at a VA facility in 
May and July 1994 resulted in additional disability to the 
veteran's right side of face, including TMJ syndrome, and bur 
hole defect of the left side of skull, with cranial 
disability.  The examiner observed that the veteran had 
trigeminal vascular decompression in 1994 which did not prove 
to be effective for him; there was no way to know whether the 
surgery would result in complete resolution of the pain, but 
it did provide a good chance for improving the pain.  She 
opined that the surgery did not have any significance with 
regard to TMJ syndrome.  She further indicated that the 
veteran had subdural hematoma evacuation in 1994, opining 
that this did not result in any increased disability.  
Clinical assessment was that the veteran had history of 
trigeminal neuralgia with failure of trigeminal vascular 
decompression, and that his subdural evacuation did not 
contribute to his current problems.

Based on the foregoing, the Board finds that entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right facial disability, including TMJ syndrome, and a 
cranial disability, with a bur hole defect of the left side 
of the skull, is not warranted.  As discussed above, VA 
medical records from March 1991 to September 1998 document 
treatment for various symptoms and impairment, including 
right facial disability (with TMJ impairment); they further 
indicate that chronic, persistent right facial impairment, 
requiring medical treatment including surgery, was evident 
many years prior to the May 1994 trigeminal vascular 
decompression surgery.  Although it is apparent that the 
surgery in question did not provide the veteran with the 
desired results, in that he continued to experience as 
significant impairment after the surgery as he did before it, 
it was not clear whether the May 1994 surgery resulted in any 
additional impairment.  With regard to the claimed cranial 
disability, with bur holes of the left side of the skull, the 
records of medical inpatient and outpatient treatment reveal 
that surgical left-sided subdural hematoma evacuation was 
performed in July 1994 (the procedure involved placing two 
bur holes on the left side of the skull to drain the 
hematoma).  However, in reviewing the medical evidence up to 
that point, the Board found no competent opinion addressing 
the question of whether the July 1994 left skull surgery 
resulted in any additional disability to the left side of the 
skull (with claimed cranial disability), within the meaning 
of the applicable law and regulations.

Accordingly, the Board remanded this case in March 1999 and 
March 2000, to obtain a competent medical opinion relative to 
the claimed disabilities under the provisions of 38 U.S.C.A. 
§ 1151.  The veteran was examined in June 2000, and the 
examination report reflects a review of the pertinent 
evidence of record.  Following  that evaluation, in an 
unequivocal opinion, the examiner concluded that additional 
disability did not result to the veteran's right face 
(including right TMJ) or left side of the skull (with cranial 
disability) from surgical treatment in May and July 1994, 
respectively.
In this case, the only evidence of record indicating that the 
veteran's May and July 1994 surgeries resulted in additional 
disability to his right face and left side of the skull 
consists of his own contentions.  However, he is simply not 
competent, as a lay person, to render a medical opinion 
requiring medical knowledge and skill.  See Grivois v. Brown, 
6 Vet. App. 136 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, (1992).

In reaching this decision, the Board has considered the 
matter of resolving the benefit of the doubt in the veteran's 
favor; however, application of this rule is only appropriate 
when the evidence is evenly balanced or in relative 
equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Such is decidedly not the case 
here as the weight of the evidence is clearly against the 
claims of entitlement to benefits under 38 U.S.C.A. § 1151.


ORDER

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a right facial disability, including 
TMJ syndrome, as a result of treatment by VA in May 1994 is 
denied.

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a  cranial disability, with a bur hole 
defect of the left side of the skull, as a result of 
treatment by VA in July 1994, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


